Campbell, C. J.,
delivered the opinion of the court.
The complainants were relieved of the necessity of producing evidence of their title as specifically set forth in their *282bill by the failure of the respondent to deny it specifically. Code of 1880, §1892.
The tax-title relied on by the respondent, in itself, is nothing, because it is not shown that a sale for taxes was made, at which the state became the buyer, without which the conveyance by the state earned nothing; and, for the same reason, neither the act of February 10,1860, (Laws, p. 213), nor § 1709 of the code of 1871, nor § 539 of the code of 1880 is of any avail, since each must rest on a sale for taxes by the collector primarily. Those were • the sales contemplated. Clay v. Moore, 65 Miss., 81.

Affirmed.